Exhibit 10.1

 

LITIGATION FUNDING AGREEMENT

 

This Litigation Funding Agreement is made as of the 9th day of April 2020,
between BioCardia, Inc., (“Litigant”) and BSLF, LLC (“Funder”).

 

RECITALS

 

A.           WHEREAS, Litigant has requested funding for Litigation and Funder
is prepared to provide funding to Litigant for Litigation; and

 

B.           WHEREAS, in exchange for the funding for Litigation, Litigant
wishes to grant to Funder a share of any Litigation Proceeds.

 

NOW THEREFORE, in consideration of the promises contained herein, and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged by the parties, the parties agree to be bound as follows:

 

1.

DEFINITIONS

 

Capitalized terms used in this Agreement shall have the respective meanings
ascribed to them in Exhibit A or otherwise as specifically defined in this
Agreement.

 

2.

FUNDING

 

 

2.1.

General. Upon the terms and subject to the conditions set forth in this
Agreement, Funder shall fund the fees and costs incurred in the Litigation on
and after March 1, 2020. Such funding shall be on a non-recourse basis.

 

 

2.2.

Use of Funding. Litigant shall use the funding exclusively for legal fees and
costs incurred in connection with the Litigation.

 

3.

RECEIPT OF LITIGATION PROCEEDS

 

 

3.1.

Trust Account. Litigant shall cause the Lawyers (a) to arrange to receive any
and all Litigation Proceeds; (b) to receive any and all Litigation Proceeds in
cash unless otherwise agreed by Funder; (c) for any and all cash Litigation
Proceeds received by the Lawyers immediately to be deposited into a separate
trust account (the “Trust Account”) established by the Lawyers at a depositary
bank acceptable to Funder; (d) not cause or permit the funds in the Trust
Account to be commingled with any other funds that are not Litigation Proceeds;
(e) not to disburse the funds in the Trust Account except in accordance with
this Agreement; and (g) to hold any non-cash Litigation Proceeds in trust for
the benefit of Funder, the Lawyers and Litigant.

 

 

--------------------------------------------------------------------------------

 
 

 

 

3.2.

Litigant’s Receipt of Litigation Proceeds. If, notwithstanding Section 3.1,
Litigant directly or indirectly receives any Litigation Proceeds, Litigant will
pay the Litigation Proceeds consisting of cash over, together with any amount in
cash equal to the reasonable market value of any non-cash Litigation Proceeds
received, to the Lawyers to be deposited into the Trust Account and held and
disbursed in accordance with this Agreement. If there is a dispute regarding the
appropriate valuation of any non-cash portion of the Litigation Proceeds, then
the dispute shall be resolved pursuant to Article 13.

 

4.

APPLICATION OF LITIGATION PROCEEDS

 

 

4.1.

Payment Waterfall. Litigant shall cause the Lawyers promptly to pay to Funder
out of the Trust Account all Investment Returns, as and when any Litigation
Proceeds are received (once such funds clear or otherwise become available), in
accordance with Exhibit B. If no Litigation Proceeds are obtained from the
Litigation, then Funder will not be entitled to its financial return and
Litigant will owe Funder nothing.

 

 

4.2.

Taxes. Litigant is liable for and shall pay any and all Taxes (other than taxes
imposed upon Funder as a consequence of Funder’s income) on the Litigation
Proceeds or as a consequence of any Settlement including, to the extent
applicable, any Tax payable with respect to forgiveness of indebtedness or other
comparable or similar Tax liability resulting from relief from a liability or
obligation rather than an affirmative receipt of money or other value.

 

 

4.2.1.

No Tax payment, liability or obligation of Litigant shall operate to reduce any
amount payable to Funder under this Agreement. If any such reduction or
withholding is required by law, Litigant shall (a) promptly notify Funder upon
becoming aware of the required deduction or withholding; (b) pay to the relevant
authorities (within the time allowed) the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by Litigant to Funder under this clause); (c) promptly
provide Funder an official receipt (or a certified copy or such other evidence
reasonably acceptable to Funder), evidencing the relevant withholding and
payment to such authorities; and (d) pay to Funder such additional amounts as
are necessary to ensure that (after making any such withholdings or deductions)
the net amount actually received by Funder in respect of the payment due from
Litigant equals the amount Funder would have received if no such withholdings or
deductions had been required.

 

2

--------------------------------------------------------------------------------

 

 

 

4.2.2.

Funder may, but shall not be obligated to, pay any Tax liability or obligation
of Litigant with respect to the Claim, the Litigation or any Settlement that
Litigant fails to pay timely and in full. Litigant shall be liable to reimburse
Funder, upon demand, for any such payment plus interest thereon at the annual
rate of 6%, compounded quarterly, calculated from the date of such payment until
reimbursement by Litigant in full (whether before or after judgment). If Funder
pays any such Tax liability or obligation of Litigant, all amounts payable by
Litigant under this Paragraph 4.2.2 shall be in addition to all other amounts
payable by Litigant to Funder pursuant to this Agreement including any
Investment Return.

 

5.

SETTLEMENT

 

 

5.1.

Right to Settle. Litigant shall not Settle the Claims or the Litigation without
the prior consultation of the Funder, whose input shall be considered and
addressed in writing if requested in writing, to the extent such consultation is
practicable given the timing and exigencies of Settling the Claims (written
input is unlikely to be practicable in, for example, a mediation). Funder shall
have the right but not the obligation to participate in real-time settlement
negotiations (e.g., a mediation). Notwithstanding the foregoing, Litigant shall
have the sole and exclusive right to settle on whatever terms it deems
acceptable.

 

6.

COVENANTS OF LITIGANT

 

 

6.1.

Irrevocable Instruction to Lawyers. Concurrently with execution of this
Agreement, Litigant shall, and shall cause the Lawyers to, execute and deliver,
or to otherwise acknowledge in a manner satisfactory to Funder, an irrevocable
instruction (an “Irrevocable Instruction”) substantially in the form attached as
Exhibit C. If Litigant engages any additional or substitute Lawyers, except for
local counsel that will not have access to Litigation Proceeds, then at the time
of the engagement Litigant shall, and shall cause the additional or substitute
Lawyers to, execute and deliver to Funder an Irrevocable Instruction in a manner
satisfactory to Funder. Litigant shall cause the Lawyers to comply with each
Irrevocable Instruction.

 

 

6.2.

Cooperation of Litigant. At all times during the term of this Agreement,
Litigant shall:

 

 

6.2.1.

cooperate with the Lawyers and Funder in all material matters pertaining to the
Claims and the Litigation, and devote sufficient time and attention as is
reasonably necessary to conclude the Claims successfully;

 

 

6.2.2.

remain a party to the Litigation until Final Resolution and, subject to the
terms of this Agreement, remain responsible for all liability, costs and
expenses related thereto, including any and all Litigation Expenses relating to
the Claims and the Litigation;

 

3

--------------------------------------------------------------------------------

 

 

 

6.2.3.

use best efforts to prevail in and pursue the Litigation, to maximize the value
of the Litigation Proceeds and the recovery relating to the Claims and the
Litigation and to collect the Litigation Proceeds as soon as practicable;

 

 

6.2.5.

promptly enter, enforce and execute on any judgment obtained and pursue
prosecution in all appropriate jurisdictions, including collection of any and
all available assets of any Defendant as soon as possible.

 

 

6.3.

Truth and Completeness of Representations and Warranties. Litigant’s
representations and warranties to Funder in this Agreement shall remain true,
correct and complete at all times during the term of this Agreement.

 

7.

REPRESENTATIONS AND WARRANTIES

 

 

7.1.

Mutual Representations and Warranties. Each party represents, warrants and
acknowledges to the other, as of the date hereof, that:

 

 

7.1.1.

It has full right, power and authority, and has taken all action necessary, to
execute and deliver this Agreement, and to perform its obligations hereunder;

 

 

7.1.2.

This Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligations, enforceable against it in
accordance with its terms;

 

 

7.1.3.

No notice to, registration with, consent or approval of, or any other action by,
any relevant governmental authority or other Person is or will be required for
it to execute, deliver, and perform its obligations under this Agreement;

 

 

7.1.4.

It has had this Agreement reviewed by competent counsel and has received advice
regarding the execution and delivery of this Agreement and the performance of
its obligations under this Agreement;

 

 

7.1.5.

The other party has not given any investment advice or rendered any opinion to
it as to whether entering into this Agreement in exchange for the rights
received is prudent; and

 

 

7.1.6.

It has received independent and appropriate tax advice in connection with this
Agreement and, on the basis of that advice, is entering into this Agreement.

 

4

--------------------------------------------------------------------------------

 

 

 

7.2.

Litigant’s Additional Representations, Warranties and Covenants. Litigant
represents and warrants to and covenants in favor of Funder that, at all times
during the term of this Agreement:

 

 

7.2.1.

The making and performance by it of this Agreement do not and will not violate
any charter, bylaw or other organizational agreement of Litigant, any law or
regulation applicable to Litigant, or any other agreement or instrument by which
Litigant is bound;

 

 

7.2.2.

Litigant is the sole legal and beneficial owner of, and has good title to, the
Claims free and clear of any (a) mortgage, pledge, lien, charge, hypothecation,
right of set-off or counterclaim, security interest or other encumbrance,
security agreement or trust securing any obligation of any Person or arrangement
of any kind; (b) purchase or option agreement or arrangement; (c) subordination
agreement or arrangement; (d) agreements to create or effect any of the
foregoing or which have a similar or analogous nature or effect, in each case
other than as previously disclosed to Funder;

 

 

7.2.3.

Litigant will not cause, permit or assert over or otherwise attach to the Claims
or the Litigation Proceeds any (a) mortgage, pledge, lien, charge,
hypothecation, right of set-off or counterclaim, security interest or other
encumbrance, security agreement or trust securing any obligation of any Person
or arrangement of any kind; (b) purchase or option agreement or arrangement; (c)
subordination agreement or arrangement; (d) agreements to create or effect any
of the foregoing or which have a similar or analogous nature or effect;

 

 

7.2.4.

Litigant has not made or entered into and shall not make or enter into any
assignment, trust arrangement, security, sale, transfer or sub-participation or
local law equivalent of its right, title or interest in the Claims or the
Litigation Proceeds, and there are no agreements (whether in writing or oral)
between Litigant and another Person granting or agreeing to grant a contingent
interest in, or granting or agreeing to grant a right to payment determined by
reference to, the Litigation Proceeds other than this Agreement;

 

 

7.2.5.

Litigant has not taken and shall not take any steps or execute any documents
which would materially or adversely affect the Claims or the recoverability of
the Litigation Proceeds;

 

 

7.2.6.

Litigant has not engaged, and shall not engage, in any acts or conduct or make
any material omissions, agreements or arrangements that would result in Funder
receiving less payment or less favorable treatment in respect of the Claims or
the Litigation Proceeds than as set forth in this Agreement;

 

5

--------------------------------------------------------------------------------

 

 

 

7.2.7.

Litigant has not recouped or set off or agreed to recoup or set off, and shall
not agree to do so, any amounts against the Claims or the Litigation Proceeds
and no rights of recoupment or set-off of, or similar rights against Litigant
exist which will permit any recoupment or set-off of or counterclaim against the
Claims or the Litigation Proceeds except as set forth in this Agreement or as
has been otherwise disclosed in writing to Funder; and

 

 

7.2.8.

Litigant has the full power and authority to bring the Claims, pursue the
Litigation and direct the Lawyers; and

 

8.

DURATION OF AGREEMENT

 

 

8.1.

Subject to Article 9, this Agreement commences on the date hereof and, absent
Termination, continues in effect until:

 

 

8.1.1.

Final Resolution; and

 

 

8.1.2.

Litigant has complied with all of its obligations pursuant to this Agreement;
and

 

 

8.1.3.

all Litigation Proceeds (if any) have been fully disbursed in accordance with
this Agreement.

 

9.

TERMINATION RIGHTS

 

 

9.1.

By Funder. Funder shall have the right to terminate this Agreement upon ten (10)
days’ written notice to Litigant. Funder shall be obligated to fund only the
fees and costs necessarily incurred in the Litigation through the end of the
month in which the termination notice was served.

 

 

9.2.

By Litigant. Litigant shall have the right to terminate this Agreement (other
than Litigant’s obligations to pay or disburse the Litigation Proceeds in
accordance with this Agreement) upon ten (10) days’ written notice to Funder
from and after a failure by Funder to fulfill its obligations under this
Agreement if such failure or material breach is continuing at the end of the ten
(10) day period.

 

6

--------------------------------------------------------------------------------

 

 

10.

SECURITY AGREEMENT

 

 

10.1.

Grant of Security Interest. As security for the payment and performance in full
of the Secured Obligations, Litigant hereby grants, assigns and pledges to
Funder, its successors and assigns, a security interest of first priority in any
and all right, title or interest of Litigant in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
Litigant or in which Litigant now has or at any time in the future may acquire
any right, title or interest (collectively, the “Collateral”):

 

 

 

9.1.1. the Claims and the Judgment; and

 

 

 

9.1.2. the Litigation Proceeds.

 

 

10.2.

Continuing Security Interest. Litigant acknowledges and agrees that the Funder’s
security interest in the Collateral constitutes continuing collateral security
for all of the Secured Obligations. The proceeds of the Collateral, or any part
thereof, and the proceeds of any remedy hereunder shall be paid and applied
first to Funder in accordance with Exhibit B and then the balance, if any, to
Litigant, its successors and assigns, or to whomsoever may be lawfully entitled
to receive the same.

 

 

10.3.

Financing Statements. Litigant hereby irrevocably authorizes Funder at any time
and from time to time to file in any file office in any jurisdiction that Funder
deems advisable (a) any Uniform Commercial Code financing statement providing
the name of Litigant as debtor, Collateral Agent as secured party and indicating
the Collateral as collateral covered by the financing statement and (b) any
other notice, filing or other document that Funder deems necessary or advisable
to perfect or protect the security interest or to maintain its first priority.
To the extent that any filed financing statement referred to above is required
to be modified in order to make the description of collateral provided for
therein more consistent with the Collateral description provided herein, Funder
agrees that it shall file amendments to any such financing statements requested
by Litigant from time-to-time in furtherance of such purpose. Upon the payment
to Funder in full of the Secured Obligations, including all Litigation Proceeds
to which Funder is entitled under this Agreement, the security interest granted
herein shall terminate and all rights to the remaining Collateral shall revert
to Company. Upon such termination Funder hereby authorizes Company to file any
UCC termination statements necessary to effect such termination and Funder will
execute and deliver to Company any additional documents or instruments as
Company shall reasonably request to evidence such termination.

 

11.

GOVERNING LAW; JURISDICTION AND VENUE; DISPUTES

 

 

11.1.

Governing Law. This Agreement is entered into in the State of California and
shall be governed by and construed in accordance with the laws of the State of
California applicable to contracts entered into and fully to be performed in
such state. Conflict of laws rules that would require the application of the law
of any other jurisdiction shall not apply.

 

7

--------------------------------------------------------------------------------

 

 

 

11.2.

Arbitration of Disputes. All disputes, claims or causes of action between the
parties arising out of or relating to this Agreement shall be resolved in
accordance with Exhibit D.

 

12.

NOTICES

 

 

12.1.

Method. All notices given under this Agreement shall be in writing and may be
served personally, by recognized overnight courier such as FedEx, or by email,
addressed as follows:

 

TO FUNDER:

Andrew S. Blank

3455 NW 54th Street

Miami, FL 33142

Ablank@archiveamerica.com

 

WITH A COPY TO:

Jorge L. Guerra

255 Alhambra Circle, Suite 1150

Coral Gables, Florida 33134

jlg@rtgn-law.com

 

 

TO LITIGANT:

Peter Altman

BioCardia, Inc.

125 Shoreway Road

San Carlos, CA 94065

 

 

WITH A COPY TO:

Wilson Sonsini

650 Page Mill Road

Palo Alto, CA 94304-1050

Attn: Michael Danaher

 

 

12.2.

Receipt. A notice shall be considered to have been received on the first
business day after it is sent by overnight courier for next business day
delivery and on the day it is transmitted by facsimile or email.

 

8

--------------------------------------------------------------------------------

 

 

13.

ACKNOWLEDGEMENT

 

 

13.1.

By executing this Agreement Litigant acknowledges that:

 

 

13.1.1.

Funder recommended to Litigant that Litigant obtain legal advice as to the
meaning and effect of this Agreement; and

 

 

13.1.2.

Funder is not a law firm; neither Funder nor its representatives or Affiliates
are engaged in the practice of law or any other professional activity; Funder is
not providing any legal advice to Litigant; and Litigant has not and shall not
rely on Funder or its Affiliates for legal, tax, accounting or other
professional advice.

 

14.

GENERAL

 

 

14.1.

Interpretation. Section headings in this Agreement are for convenient reference
only and shall not affect the interpretation or construction of this Agreement.
The singular includes the plural in this Agreement and vice versa. Examples and
words like “including” are deemed to mean “without limitation”. All references
in this Agreement to Articles, Sections, Paragraphs and Exhibits are references
to the relevant provisions of this Agreement.

 

 

14.2.

Merger Clause. This Agreement shall constitute the entire agreement between the
parties, and shall supersede all prior agreements, understandings and
negotiations between the parties with respect to the subject matter hereof. If
the parties entered into any earlier agreements (other than a confidentiality
agreement), those agreements are hereby terminated and this Agreement shall be
the sole agreement governing the parties’ relationship. A prior confidentiality
agreement is not superseded by this Agreement and continues in full force and
effect. However, to the extent that there is a conflict between this Agreement
and the confidentiality agreement, this Agreement will control.

 

 

14.3.

Assignment. This Agreement shall inure to the benefit of, and shall be binding
upon, the parties hereto and their respective successors, assigns, and legal
representatives. All representations, warranties, covenants and indemnities made
herein shall survive the execution and delivery of this Agreement. Neither this
Agreement, nor any rights, interests, obligations and duties arising hereunder,
may be assigned or otherwise conveyed (a) by Litigant except as expressly
provided herein without the express consent in writing of Funder, or (b) by
Funder except that Assignee shall not be adverse or in conflict with Litigant
and except as expressly provided herein without the express consent in writing
of Litigant; provided that, without Litigant’s consent, Funder may (i) assign
its rights and obligations under this Agreement to a Subsidiary, (ii) provide
co-investment participations in or to all or a portion of its rights and
obligations under this Agreement and (iii) exercise any rights as secured party
with respect to the Collateral.

 

9

--------------------------------------------------------------------------------

 

 

 

14.4.

Independent Parties. The parties are independent contractors to one another with
respect to this Agreement and neither party shall be deemed to be an agent,
employee or joint venturer of the other by virtue of this Agreement. Nothing in
this Agreement shall constitute the Litigant and Funder as partners or
fiduciaries of one another. Neither party shall have any power, right or
authority to bind the other to any obligation or liability, to assume or create
any obligation or liability or transact any business in the name or on behalf of
the other, or make any promises or representations on behalf of the other,
except as expressly set forth herein.

 

 

14.5.

Amendment; Waiver. This Agreement shall not be amended, and no term or provision
of this Agreement may be waived, except in writing signed by a duly authorized
representative of each party. No delay on the part of a party in exercising any
right, power or remedy under this Agreement shall operate as a waiver thereof,
and no single or partial exercise of any right, power or remedy by a party shall
preclude any further exercise thereof.

 

 

14.6.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument. This Agreement may be delivered by any party by facsimile or other
electronic means and any copy so delivered shall be deemed to be an original.

 

 

14.7.

Severability. If any provision of this Agreement, or the application thereof to
any Person or circumstances, is or becomes invalid or unenforceable, the
remaining provisions will not be affected and each remaining provision shall
remain valid and be enforceable to the full extent permitted by applicable law.

 

 

14.8.

Further Assurances. Each party will promptly execute all documents and do all
things that another party from time to time reasonably requires to effect,
perfect or complete the provisions of this Agreement and any transaction
contemplated by it. Other than as provided in Article 10, neither party shall
take any action, or omit to take any action, that is reasonably likely to have a
Material Adverse Effect.

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written by their respective duly authorized
representatives.

 

BioCardia, Inc.

 

 

 

BSLF, LLC

 

 

  By: /s/ Peter Altman   By: /s/ Andrew S. Blank  

Name:   Peter Altman

Title:     Chief Executive Officer

  Name: Andrew S. Blank  

   

11

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

DEFINITIONS

 

“Actual Funding”

The aggregate principal portion of the Funding Amount actually paid by Funder
pursuant to this Agreement up to and including the date of Termination.

 

 

“Agreement”

This agreement between the Litigant and Funder, as amended from time to time, in
accordance with Section 16.5, including all Exhibits.

 

“Claims”

The claims that Litigant has against any party in connection with the Litigant.

    “Collateral”  Shall have the meaning assigned to such term in Section 9.1.

 

“Final Resolution”

The resolution of the Litigation which substantially concludes the Litigation
with respect to Litigant pursuant to (i) a final, non-appealable, legal and
valid judgment of the Court, or (ii) a Settlement agreement between Litigant and
all Defendants.

    “Irrevocable Instruction” Shall have the meaning assigned to such term in
Section 6.1.

 

“Investment Return”

The fees or return payable to Funder, in accordance with Exhibit B, for making
available the Funding Amount.

 

“Judgment”

Means the judgment issued by the United States District Court for the District
of Nebraska in connection with the Litigation.

 

“Lawyers”

Feinberg Day Kramer Alberti Lim Tonkovich & Belloli LLP, 577 Airport Boulevard,
Suite 250, Burlingame, California 94010 and/or any substitute or additional
legal counsel engaged by Litigant with respect to the Claims or the Litigation
and who are approved by Funder, which approval shall not be unreasonably
withheld.

 

“Litigation”

The legal proceedings and any and all claims, actions and/or proceedings
relating to or arising from the case captioned Boston Scientific Corp., et al.,
v. Biocardia Inc., Case No. 3:19-05645-VC, U.S.D.C., N. D. Cal., including the
Judgment, and any appeal or remand therefrom or proceedings in connection
therewith and any new proceedings that may arise from the Claims.

 

12

--------------------------------------------------------------------------------

 

 

“Litigation Proceeds”

Any and all consideration actually paid directly or indirectly to or for the
benefit of Litigant or received directly or indirectly by or for the benefit of
Litigant in connection with the Litigation (whether by judgment, Settlement,
licensing or otherwise), including the present fair market value, at the time of
settlement or collection, of any cash or property recovered, or tangible or
intangible value received, any cash, damages (punitive or otherwise), penalties,
interest and other amounts paid or property transferred in respect of the
Litigation. Without limiting the generality of the foregoing, Litigation
Proceeds shall be determined without taking into consideration (i) any fees or
expenses incurred in connection with obtaining or collecting the Litigation
Proceeds (including any contingency fees), and (ii) recoupments or set-offs of
any kind, including any recoupments or set-offs in respect of any counterclaims
or cross-claims asserted against Litigant by any party.

 

“Secured Obligations”

Collectively: (i) the obligation of Litigant to pay the Investment Return to
Funder, (ii) all other funding to Litigant, and debts, liabilities, obligations,
covenants and duties of Litigant owing to Funder now or hereafter existing,
whether joint or several, direct or indirect, absolute or contingent or due or
to become due, arising under or in connection with this Agreement or any of the
transactions contemplated thereby and including any interest due thereon and all
fees, costs, and expenses incurred by Funder in connection therewith; (iii) all
debts, liabilities, obligations, covenants and duties of Litigant to pay or
reimburse Funder for all expenses including attorneys’ fees, incurred by Funder
in connection with the enforcement, attempted enforcement, or preservation of
any rights or remedies under this Agreement, including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any applicable bankruptcy, insolvency or other similar debtor relief laws; and
(iv) all interest and fees on any of the foregoing, whether accruing prior to or
after the commencement by or against Litigant of any proceeding under any
applicable bankruptcy, insolvency or other similar debtor relief laws naming
Litigant as the debtor in such proceeding, regardless of whether such interest
and fees are allowed claims in such proceeding.

 

“Settlement”

Any compromise, discontinuance, waiver, payment, release or other form of
settlement whatsoever where value passes from or on behalf of a Defendant to or
for the benefit of Litigant in circumstances in which the Litigation does not
continue as a result of or in connection with the passing of that value; and
“Settle”, “Settles” and “Settled” have corresponding meanings.

 

13

--------------------------------------------------------------------------------

 

 

“Taxes”

Any and all applicable taxes, duties, charges or levies of any nature imposed by
any taxing or other governmental or regulatory authority including income,
gains, capital gains, surtax, capital, franchise, capital stock, value-added
taxes, taxes required to be deducted from payments made by the payor and
accounted for to any tax authority, employees’ income withholding, back-up
withholding, withholding on payments to foreign Persons, social security,
national insurance, unemployment, worker’s compensation, payroll, disability,
real property, personal property, sales, use, goods and services or other
commodity taxes, business, occupancy, excise, customs and import duties,
transfer, stamp, and other taxes (including interest, penalties or additions to
tax in respect of the foregoing), and includes all taxes payable pursuant to any
provision of state, local or foreign law.

    “Termination”  Any termination of this Agreement in accordance with Article
9.

 

14

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

INVESTMENT RETURN

 

1.     Investment Return. Subject only to the fees due the Lawyers, but prior to
payment of any other amounts from the Litigation Proceeds, Litigant shall cause
the Lawyers to pay Funder all amounts owed by Litigant to Funder pursuant to
Section 4.2, if any, plus an amount, without reduction, set-off or counterclaim,
equal to (i) the Actual Funding, plus the greater of (ii)(a) 50% of the
remaining Litigation Proceeds, up to three times (3x) the Actual Funding, or (b)
30% of the remaining Litigation Proceeds (the “Investment Return”).

 

 

 

 

15

--------------------------------------------------------------------------------